Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (US 20220070666), hereinafter Hua in view of WYNEN et al. (US 20160371479), hereinafter WYNEN.
	Regarding Claim 1, Hua teaches
	A method for wirelessly pairing a medical acquisition device and a host device, the method comprising ([Abstract] In one embodiment, a method for secured communication between a medical sensor and a computing device includes receiving, by the medical sensor, an authentication request from the computing device):
	requesting an authentication key associated with the medical acquisition device to be entered into the host device (Para [0008] According to other aspects of the disclosed subject matter, systems and method can include receiving, by the medical sensor, an authentication request from a computing device. The medical sensor can use information included in the authentication request to generate a challenge response message for the computing device. The medical sensor can receive a responsive challenge response message from the computing device and can further verify that the responsive challenge response message corresponds to an expected format and value);
	Hua does not explicitly teach producing a key pattern on the medical acquisition device representative of the authentication key, wherein the key pattern is non-numeric; providing a plurality of targets on the host device; receiving selections of the plurality of targets to form an entry pattern on the host device; and wirelessly pairing the medical acquisition device and the host device only when the entry pattern is determined to match the key pattern on the medical acquisition device.
	In the same field of endeavor, WYNEN teaches
	producing a key pattern on the medical acquisition device representative of the authentication key, wherein the key pattern is non-numeric (Para [0027] …the tablet computing device 104 displays the arrangement of segments display 142 on its display screen 140, …);
	providing a plurality of targets on the host device (Para [0027] … and the user sets that same color pattern on the arrangement of segments 122 on the electronic device 102 and presses the input button 124. …);
	receiving selections of the plurality of targets to form an entry pattern on the host device (Para [0027] … and the user sets that same color pattern on the arrangement of segments 122 on the electronic device 102 and presses the input button 124. …); and
	wirelessly pairing the medical acquisition device and the host device only when the entry pattern is determined to match the key pattern on the medical acquisition device (Para [0027] … A processor within the electronic device 102, based on pressing the input button 124, determines the color pattern set on the arrangement of segments 122. A determination is then made to compare the color pattern set on the arrangement of segments 122 with a determined pattern used to create the arrangement of segments display 142 and based on the patterns matching, paring is authorized and proceeds. …).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Hua to incorporate the teachings of WYNEN such that the method of Hua includes producing a key pattern on the medical acquisition device representative of the authentication key, wherein the key pattern is non-numeric; providing a plurality of targets on the host device; receiving selections of the plurality of targets to form an entry pattern on the host device; and wirelessly pairing the medical acquisition device and the host device only when the entry pattern is determined to match the key pattern on the medical acquisition device.  One would have been motivated to make such combination in order to support authentication or device pairing … [and] based on a determination that the respective states of the plurality of contact elements match the determined pattern, access to an operation is authorized.  (WYNEN, [Abstract]).
	Regarding Claim 2, the combination of Hua and WYNEN teaches all the limitations of claim 1 above,
	wherein each entry pattern includes the selection of at least one of the plurality of targets (WYNEN, Para [0031] In some further examples, the electronic device 102 is also able to present a depiction of the determined pattern, and a user is able to use the user interface facilities to recreate that color pattern on a suitable display of another device. For example, the electronic device 102 is able to illuminate the segments within the arrangement of segments 122 with a particular color pattern. Once the arrangement of segments 122 is illuminated in this pattern, a user of a remote device, such as one or more of the tablet computing device 104, computer 106, smartphone 108, or combinations of these, is able to set a depiction of an arrangement of segments display on that device to support pairing with the electronic device 102).
	The motivation/rationale to combine the references is similar to claim 1 above.	
	Regarding Claim 14, the combination of Hua and WYNEN teaches all the limitations of claim 1 above,
	wherein the key pattern is produced by selective illumination of lights (WYNEN, Para [0017] In an example, each segment may be able to be illuminated by a light source that is able to change between being off, emitting a blue light, emitting green light, and emitting red light. …).
	The motivation/rationale to combine the references is similar to claim 1 above.	
	Regarding Claim 17, the combination of Hua and WYNEN teaches all the limitations of claim 1 above,
	wherein the selections for the entry pattern are receivable via a user input device (WYNEN, Para [0020] FIG. 1 illustrates a device paring environment 100, according to an example. The device paring environment 100 illustrates an electronic device 102 that is able to establish wireless communications with other devices. The device pairing environment 100 illustrates the electronic device 102 being in communications with a smartphone 108, a computer 106, and a tablet computing device 104. …).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 19, Hua teaches
	A method for wirelessly pairing a medical acquisition device and a host device within a time limit, the method comprising ([Abstract] In one embodiment, a method for secured communication between a medical sensor and a computing device includes receiving, by the medical sensor, an authentication request from the computing device.  Para [0055] As embodied herein, the sensor 110, dedicated data receiving device 120, and multi-purpose data receiving device 130 can each employ a variety of security practices to ensure the confidentiality of data exchanged over communication sessions and facilitate the relevant devices to find and establish connections with trusted endpoints.… If the sensor 110 disconnects from the first dedicated data receiving device 120 during its active use timeline [i.e. time limit],):
	requesting the medical acquisition device to sequentially produce six key patterns, each of the six key patterns being non-numeric and comprised of selections among a plurality of individual indicators (Para [0008] According to other aspects of the disclosed subject matter, systems and method can include receiving, by the medical sensor, an authentication request from a computing device. The medical sensor can use information included in the authentication request to generate a challenge response message for the computing device. The medical sensor can receive a responsive challenge response message from the computing device and can further verify that the responsive challenge response message corresponds to an expected format and value).
	Hua does not explicitly teach providing a plurality of targets on the host device; sequentially receiving on the acquisition device, one after each of the six key patterns is produced on the host device, six entry patterns each comprised of selections among the plurality of targets; indicating how many of the six entry patterns have been entered at the host device; indicating a remaining time until the time limit is reached; and wirelessly pairing the medical acquisition device and the host device only when the sequence of six entry patterns is determined to match the sequence of six key patterns on the medical acquisition device before the time limit is reached.
	In the same field of endeavor, WYNEN teaches
	providing a plurality of targets on the host device (Para [0027] …the tablet computing device 104 displays the arrangement of segments display 142 on its display screen 140, …);
	sequentially receiving on the acquisition device, one after each of the six key patterns is produced on the host device, six entry patterns each comprised of selections among the plurality of targets (Para [0027] … and the user sets that same color pattern on the arrangement of segments 122 on the electronic device 102 and presses the input button 124 [for receiving the patterns]. … );
	indicating how many of the six entry patterns have been entered at the host device (Para [0026] The illustrated arrangement of segments display 142 depicted on the display screen 140 of the tablet computing device 104 consists of seven segments with three segments that are not illuminated, and four segments that are illuminated with a specified color. The first segment 150, fourth segment 156 and fifth segment 158 are shown as hollow circles, indicating that those segments are not illuminated. The second segment 152 is shown with an “R” in the circle, indicating that the second segment is shown as being “Red.” In an example where the display screen 140 of the tablet computing device 104 supports displaying color images, the depicting an arrangement of segments display 142 is able to display a graphical symbol of the illuminated segments in the color associated with that segment);
	indicating a remaining time until the time limit is reached (Para [0052] The segment backlighting arrangement 400 further shows a “GO” button 480 which is able to be used in some examples. The examples illustrated in the above described device pairing environment 100 and in the example logo arrangement of segments 200 include such an input button, but further examples do not include this button. In further examples, a similar function is able to be performed by, for example, observing an expiration of a timeout period after the last segment pressing, shaking the device, or any other suitable technique); and
	wirelessly pairing the medical acquisition device and the host device only when the sequence of six entry patterns is determined to match the sequence of six key patterns on the medical acquisition device before the time limit is reached (Para [0027] … A processor within the electronic device 102, based on pressing the input button 124, determines the color pattern set on the arrangement of segments 122. A determination is then made to compare the color pattern set on the arrangement of segments 122 with a determined pattern used to create the arrangement of segments display 142 and based on the patterns matching, paring is authorized and proceeds. … Para [0035] … In some examples, expiration of a timeout after pressing a segment is able to be used in place of pressing the input button 204 for operations such as to end pattern input).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Hua to incorporate the teachings of WYNEN such that the method of Hua includes providing a plurality of targets on the host device; sequentially receiving on the acquisition device, one after each of the six key patterns is produced on the host device, six entry patterns each comprised of selections among the plurality of targets; indicating how many of the six entry patterns have been entered at the host device; indicating a remaining time until the time limit is reached; and wirelessly pairing the medical acquisition device and the host device only when the sequence of six entry patterns is determined to match the sequence of six key patterns on the medical acquisition device before the time limit is reached.  One would have been motivated to make such combination in order to support authentication or device pairing … [and] based on a determination that the respective states of the plurality of contact elements match the determined pattern, access to an operation is authorized.  (WYNEN, [Abstract]).
	Regarding Claim 20, Hua teaches
	A system for wirelessly pairing a medical acquisition device and a host device, the system comprising ([Abstract] In one embodiment, a method for secured communication between a medical sensor and a computing device includes receiving, by the medical sensor, an authentication request from the computing device.  Para [0005] … Accordingly, there is an opportunity for methods and systems that can be implemented …):
	Hua does not explicitly teach a plurality of LEDs operative coupled to the medical acquisition device, wherein each of the plurality of LEDs is selectively illuminated to collectively form at least six key patterns, wherein the at least six key patterns are non-numeric; a display device operatively coupled to the host device, wherein the display device displays a plurality of targets thereon, wherein each of the plurality of targets is selectable;  an input device operatively coupled to the host device, wherein the input device is operable to select among the plurality of targets to collectively form entry patterns; and a computer system that compares the at least six key patterns to the entry patterns corresponding thereto; wherein the medical acquisition device and the host device wireless pair only when the at least six key patterns are determined to match the entry patterns corresponding thereto.
	In the same field of endeavor, WYNEN teaches
	a plurality of LEDs operative coupled to the medical acquisition device, wherein each of the plurality of LEDs is selectively illuminated to collectively form at least six key patterns, wherein the at least six key patterns are non-numeric (Para [0016] The below described systems and methods support authentication on devices that do not have a conventional user interface. … Each segment of the arrangement or pattern in one example is able to be illuminated by a light that is able to change colors or be turned off. For example, each segment is able to be transparent or translucent and a light source placed behind the segment is able to pass light through the segment so the particular color light emitted by that light source is carried through the segment and that segment appears to be that color to a viewer from the outside of the device. Para [0021] … In the illustrated example, a user is able to cause each segment in the arrangement of segments to have a selected color in order to set a pattern of colored light on the arrangement of segments 122);
	a display device operatively coupled to the host device, wherein the display device displays a plurality of targets thereon, wherein each of the plurality of targets is selectable (Para [0005] FIG. 1 illustrates a device paring environment, according to an example; Para [0025] … In the illustrated example, the tablet computing device 104 has a display screen 140 that has a depiction of an arrangement of segments display 142 that corresponds to the arrangement of segments 122 on the electronic device 102. …); 
	an input device operatively coupled to the host device, wherein the input device is operable to select among the plurality of targets to collectively form entry patterns (Para [0030] The device paring environment 100 further includes a computer 106 with an attached keyboard 176 [i.e. input device], monitor 172 with a monitor display screen 174. In some examples, the computer 106 is able to similarly display an arrangement of segments display such as is depicted by the tablet computing device 104 and smartphone 108. Upon setting a matching color pattern on the arrangement of segments 122, the electronic device 102 is able to be paired with the computer 106 and a trusted communication channel between the electronic device 102 and the computer 106 is able to be established over the second wireless link 116.); and
	a computer system that compares the at least six key patterns to the entry patterns corresponding thereto (Para [0020] FIG. 1 illustrates a device paring environment 100, according to an example. The device paring environment 100 illustrates an electronic device 102 that is able to establish wireless communications with other devices. The device pairing environment 100 illustrates the electronic device 102 being in communications with a smartphone 108, a computer 106, and a tablet computing device 104. … the other devices are able to establish a trusted connection over these respective wireless connections with the electronic device 102 based on a user entering a code into the electronic device 102);
	wherein the medical acquisition device and the host device wireless pair only when the at least six key patterns are determined to match the entry patterns corresponding thereto (Para [0027] … A processor within the electronic device 102, based on pressing the input button 124, determines the color pattern set on the arrangement of segments 122. A determination is then made to compare the color pattern set on the arrangement of segments 122 with a determined pattern used to create the arrangement of segments display 142 and based on the patterns matching, paring is authorized and proceeds. …).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Hua to incorporate the teachings of WYNEN such that the method of Hua includes a plurality of LEDs operative coupled to the medical acquisition device, wherein each of the plurality of LEDs is selectively illuminated to collectively form at least six key patterns, wherein the at least six key patterns are non-numeric; a display device operatively coupled to the host device, wherein the display device displays a plurality of targets thereon, wherein each of the plurality of targets is selectable;  an input device operatively coupled to the host device, wherein the input device is operable to select among the plurality of targets to collectively form entry patterns; and a computer system that compares the at least six key patterns to the entry patterns corresponding thereto; wherein the medical acquisition device and the host device wireless pair only when the at least six key patterns are determined to match the entry patterns corresponding thereto.  One would have been motivated to make such combination in order to support authentication or device pairing … [and] based on a determination that the respective states of the plurality of contact elements match the determined pattern, access to an operation is authorized.  (WYNEN, [Abstract]).
Claims 3, 4, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (US 20220070666), hereinafter Hua in view of WYNEN et al. (US 20160371479), hereinafter WYNEN in view of Chazot et al. (US 20200382954), hereinafter Chazot.
	Regarding Claim 3, the combination of Hua and WYNEN teaches all the limitations of claim 1 above,
	The combination of Hua and WYNEN does not explicitly teach wherein the key pattern is provided as multiple subpatterns, wherein the entry pattern is multiple subselections, and wherein the step of providing each of the multiple subspatterns is followed by a corresponding step of receiving one of the multiple subselections.
	In the same field of endeavor Chazot teaches
	wherein the key pattern is provided as multiple subpatterns, wherein the entry pattern is multiple subselections, and wherein the step of providing each of the multiple subspatterns is followed by a corresponding step of receiving one of the multiple subselections (Para [0089] Peripheral device 414 can be positioned on display device 700 to establish the optical out-of-band channel 602 with display device 700 and to receive the one or more pixels 702. Optical sensor 450 can detect a time-series pattern of binary intensities of the one or more pixels 702. Based on the time-series pattern, pairing module 632 of peripheral device 414 can extract verification data 630 and provide verification data 630 to verification module 634. Meanwhile, computing device 404 also transmits public key 628 to peripheral device 414 over the primary wireless channel 436. Verification module 634 can then verify public key 628 based on verification data 630 to authenticate host computing device 404. After verification completes (and/or the pairing process completes), peripheral device 414 can output an indication to indicate that verification completes, and the user can remove peripheral device 414 from display device 700).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the combination of Hua and WYNEN to incorporate the teachings of Chazot such that the method of the combination of Hua and WYNEN includes wherein the key pattern is provided as multiple subpatterns, wherein the entry pattern is multiple subselections, and wherein the step of providing each of the multiple subspatterns is followed by a corresponding step of receiving one of the multiple subselections.  One would have been motivated to make such combination so that the verification data comprises: combining the first key data with the code to generate an output; and verifying the first key data based on comparing the output with the reference (Chazot, Para [0005]).
	Regarding Claim 4, the combination of Hua, WYNEN, and Chazot teaches all the limitations of claim 1 and claim 3 above,
	wherein the multiple subpatterns is six subpatterns and the multiple subselections is six subselections (WYNEN, Para [0037] FIG. 3 illustrates an example light color sequence 300, according to an example. The example light color sequence 300 depicts an example of a sequence of colors (i.e 3 colors) through which a backlight of a particular segment in an arrangement of segments, such as the arrangement of segments 122 described above, will cycle as the segment is pressed or touched. The illustrated sequence is an example and other examples may include fewer colors or more colors [i.e. 6 colors]. In some examples, the colors of segments may not change according to a fixed sequence as the segment pressed or touched. Para [0039] In the illustrated example light color sequence 300, a backlight of a segment will start in an “off” visual state 302. When a segment is pressed or touched while in the “off” visual state 302, as indicated by a first transition 312, that segment changes to a “Blue” visual state 304. This proceeds as in an example with the segment changing, based on a touch or press indicated by a second transition 314, to a “green” visual state 306. A subsequent touch or press, indicated by a third transition 316, causes the segment to change to a “Red” visual state 308. Touching or pressing the segment [i.e. selection] in the “Red” visual state 308, as indicated by a fourth transition 318, causes the segment to return to the “Off” visual state 302. Further presses or touches in this example cause the sequence to repeat).
	The motivation/rationale to combine the references is similar to claim 3 above.
	Regarding Claim 8, the combination of Hua, WYNEN, and Chazot teaches all the limitations of claim 1 and claim 3 above,
	The method according to claim 3, further comprising indicating with the host device how many of the multiple subselections have been received (Chazot, Para [0013] In some aspects, the one or more processors is configured to: receive, via the optical sensor from the light emitting device, a time-series pattern of output light intensities; and convert the pattern to the verification data).
	The motivation/rationale to combine the references is similar to claim 3 above.
	Regarding Claim 9, the combination of Hua, WYNEN, and Chazot teaches all the limitations of claim 1 and claim 3 above,
	wherein a time limit is provided for receiving the selections after the key pattern is provided, further comprising indicating with the host device a remaining time until the time limit is reached (WYNEN, Para [0052] The segment backlighting arrangement 400 further shows a “GO” button 480 which is able to be used in some examples. The examples illustrated in the above described device pairing environment 100 and in the example logo arrangement of segments 200 include such an input button, but further examples do not include this button. In further examples, a similar function is able to be performed by, for example, observing an expiration of a timeout period after the last segment pressing, shaking the device, or any other suitable technique).
	The motivation/rationale to combine the references is similar to claim 3 above.
	Regarding Claim 10, the combination of Hua, WYNEN, and Chazot teaches all the limitations of claim 1, claim 3, and claim 9 above,
	The method according to claim 9, further comprising indicating with the host device how many of the multiple subselections have been received (Chazot, Para [0013] In some aspects, the one or more processors is configured to: receive, via the optical sensor from the light emitting device, a time-series pattern of output light intensities; and convert the pattern to the verification data).
	Regarding Claim 11, the combination of Hua and WYNEN teaches all the limitations of claim 1 above,
	wherein the key pattern is formed by selection among a plurality of individual indicators, wherein the plurality of individual indicators are arranged in a particular orientation, and wherein the plurality of targets on the host are arranged to correspond to the particular orientation of the plurality of individual indicators (Chazot, Para [0208] For the first conductive pattern 81, it is preferable to have at least three electrodes 5 so that the orientation of a code generation apparatus 111 placed on a touch panel 31 can be specified, to have the arrangement of the electrodes 5 not be rotationally symmetric, and also to have the number of electrodes 5 be five or less due to restrictions on multi-touches of smartphones).
	The motivation/rationale to combine the references is similar to claim 3 above.
Claims 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (US 20220070666), hereinafter Hua in view of WYNEN et al. (US 20160371479), hereinafter WYNEN in view of YOSHIDA et al. (US 20220058355), hereinafter YOSHIDA.
	Regarding Claim 5, the combination of Hua, WYNEN, and Chazot teaches all the limitations of claim 1 and claim 4 above,
 	The combination of Hua, WYNEN, and Chazot does not explicitly teach wherein the authentication key is a number having six digits, and wherein each of the six subpatterns corresponds to one of the six digits.
	In the same field of endeavor YOSHIDA teaches
	wherein the authentication key is a number having six digits, and wherein each of the six subpatterns corresponds to one of the six digits (Para [0343] FIG. 27 shows an example of synchronization by a code generation apparatus equipped with an optical code reader, accompanying light emission from a light-emitting area of a smartphone display. This is an example in which the second, fourth, and fifth light receiving elements (diodes or the like) from the left each receive light emitted from the corresponding display side. A simple example of such an optical code exchange process is shown in FIG. 28. …). Examiner notes that it would be obvious to implement 6 LED code generation instead of 5.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the combination of Hua and WYNEN to incorporate the teachings of YOSHIDA such that the method of the combination of Hua and WYNEN includes wherein the authentication key is a number having six digits, and wherein each of the six subpatterns corresponds to one of the six digits.  One would have been motivated to make such combination in order to provide a communication processing unit that is equipped with a housing formed of a conductive member connected to the plurality of electrodes and that enters a connected state based on at least a part of an electrode code with the first information processing apparatus that recognizes the electrode code formed based on electrodes detected by the touch panel among the plurality of electrodes (YOSHIDA, [Abstract]).
	Regarding Claim 6, the combination of Hua, WYNEN, and Chazot teaches all the limitations of claim 1 and claim 4 above,
	wherein the key pattern is formed by selection among a plurality of individual indicators, wherein the plurality of individual indicators is at least four individual indicators (YOSHIDA, Para [0343] FIG. 27 shows an example of synchronization by a code generation apparatus equipped with an optical code reader, accompanying light emission from a light-emitting area of a smartphone display. This is an example in which the second, fourth, and fifth light receiving elements (diodes or the like) from the left each receive light emitted from the corresponding display side. A simple example of such an optical code exchange process is shown in FIG. 28).
	The motivation/rationale to combine the references is similar to claim 5 above.
	Regarding Claim 7, the combination of Hua, WYNEN, and Chazot teaches all the limitations of claim 1 and claim 6 above,
	wherein the key pattern is one of at least ten unique patterns selectable by the at least four individual indicators (YOSHIDA, Para [0342] ... As shown in FIG. 25, regardless of where the code generation apparatus is placed or the orientation on the touch panel, the position and arrangement of each light-receiving element (diodes or the like) of the optical code reader of the code generation apparatus can be specified from the unique pattern code of the code generation apparatus in the same way that a reading apparatus can be specified by a code generation apparatus equipped with a dot code reading apparatus. …).
	The motivation/rationale to combine the references is similar to claim 5 above.
Claims 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (US 20220070666), hereinafter Hua in view of WYNEN et al. (US 20160371479), hereinafter WYNEN in view of Shindi et al. (US 20170337834), hereinafter Shindi.
	 Regarding Claim 12, the combination of Hua, WYNEN, and Chazot teaches all the limitations of claim 1 and claim 11 above,
	The combination of Hua, WYNEN, and Chazot does not explicitly teach wherein the plurality of individual indicators is ten individual indicators.
	In the same field of endeavor Shindi teaches
	wherein the plurality of individual indicators is ten individual indicators (Para [0106] Three levels of attention threshold are defined in the application as shown in Table 1 and Table 2. While the three levels of attention presented in Table 1 and Table 2 are exemplary, the present disclosure is not limited to the three levels of attention. Other levels could be implemented, for example five levels or ten levels. … If the system divides the attention threshold into five levels, then the attention bar consists of five LEDs (one for each level). If the system divides the attention threshold into ten levels, then the attention bar consists of ten LEDs (one for each level), and so on).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the combination of Hua, WYNEN, and Chazot to incorporate the teachings of Shindi such that the method of the combination of Hua, WYNEN, and Chazot includes wherein the plurality of individual indicators is ten individual indicators.  One would have been motivated to make such combination so that if the system divides the attention threshold into ten levels, then the attention bar consists of ten LEDs (Shindi, Para [0106]).
	Regarding Claim 13, the combination of Hua, WYNEN, and Chazot teaches all the limitations of claim 1 and claim 11 above,
	wherein each key pattern is formed by the selection of only one of the plurality of individual indicators (Shindi, Para [0102] … The interface shown in FIG. 8 demonstrates the push buttons for selection of the match indicator 168 or mismatched indicator 170 that the child (or test subject) uses. The three yellow LEDs (i.e., correct answer indicator or performance/progress indicator 166) indicate the child's performance during the activity while the three blue LEDs measure (i.e., attention indicator 164) and indicate the child's attention level. …).
	The motivation/rationale to combine the references is similar to claim 12 above.
	Regarding Claim 18, the combination of Hua and WYNEN teaches all the limitations of claim 1 and claim 17 above,
	wherein the user input device is a mouse (Para [0078] A user may enter commands and information into the computer 12 through input devices such as a keyboard 56 and pointing device 58, commonly referred to as a mouse, trackball or touch pad).
	The motivation/rationale to combine the references is similar to claim 12 above.
Claims 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (US 20220070666), hereinafter Hua in view of WYNEN et al. (US 20160371479), hereinafter WYNEN in view of Al-Ali et al. (US 20200138288), hereinafter Al-Ali.
	Regarding Claim 15, the combination of Hua and WYNEN teaches all the limitations of claim 1 above,
	The combination of Hua and WYNEN does not explicitly teach wherein the lights are LEDs and the medical acquisition device provides ECG data.
	In the same field of endeavor Al-Ali teaches
	wherein the lights are LEDs and the medical acquisition device provides ECG data (Para [0069] The sensor 240 can be an acoustic sensor, ECG sensor, EEG sensor, SpO2 sensor, or any other types of patient monitoring sensors. The sensor 240 can include one or more emitters and detectors. The emitters can be low-power, high-brightness LEDs (light-emitting diodes) to increase the life of the batteries 224).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the combination of Hua and WYNEN to incorporate the teachings of Al-Ali such that the method of the combination of Hua and WYNEN includes wherein the lights are LEDs and the medical acquisition device provides ECG data.  One would have been motivated to make such combination so that the sensor 240 can be an acoustic sensor, ECG sensor, EEG sensor, SpO2 sensor, or any other types of patient monitoring sensors (Al-Ali, Para [0069]).
	Regarding Claim 16, the combination of Hua, WYNEN, and Al-Ali teaches all the limitations of claim 1 and claim 15 above,
	wherein the lights comprise ten lights each corresponding to one of ten ECG lead placement positions (Shindi, Para [0106] Three levels of attention threshold are defined in the application as shown in Table 1 and Table 2. While the three levels of attention presented in Table 1 and Table 2 are exemplary, the present disclosure is not limited to the three levels of attention. Other levels could be implemented, for example five levels or ten levels. … If the system divides the attention threshold into five levels, then the attention bar consists of five LEDs (one for each level). If the system divides the attention threshold into ten levels, then the attention bar consists of ten LEDs (one for each level), and so on). 
	The motivation/rationale to combine the references is similar to claim 12 and claim 15 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        




/HAMID TALAMINAEI/Examiner, Art Unit 2436